NO. 07-10-0176-CR

                        IN THE COURT OF APPEALS

                   FOR THE SEVENTH DISTRICT OF TEXAS

                              AT AMARILLO

                                PANEL C

                            DECEMBER 16, 2010






                      JOYCE MARIE ACEY, APPELLANT


                                   v.


                      THE STATE OF TEXAS, APPELLEE





             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

               NO. 60,869-D; HONORABLE DON EMERSON, JUDGE





Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                           MEMORANDUM OPINION

      Appellant, Joyce Marie Acey, pled guilty in  open  court  to  the
offense of unauthorized use of a motor vehicle[1] and was sentenced  to
12 months confinement.  In presenting her appeal, counsel has filed  an
Anders[2]  brief  in  support  of  a  motion  to  withdraw.   We  grant
counsel's motion and affirm.

      In support of his motion to withdraw, counsel  certifies  he  has
conducted a  conscientious  examination  of  the  record  and,  in  his
opinion, the record reflects no potentially plausible basis to  support
an appeal.  Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396,
18 L. Ed. 2d 493  (1967);  In  re  Schulman,  252 S.W.3d 403,   406
(Tex.Crim.App.  2008).   Counsel  candidly  discusses  why,  under  the
controlling authorities, the appeal is frivolous.  See High  v.  State,
573 S.W.2d 807,  813  (Tex.Crim.App.   1978).    Counsel   has   also
demonstrated that he has complied with the requirements of  Anders  and
In re Schulman by (1) providing a copy of the brief to  Appellant,  (2)
notifying her of her right to file a pro se response if she desired  to
do so, and (3) informing her of her right to file  a  pro  se  petition
for discretionary review.   In  re  Schulman, 252 S.W.3d  at  408.[3]
Appellant's pro se  response  does  not  raise  any  legal  issues  but
reasserts her plea made to the trial court at  the  punishment  hearing
and asks for community supervision.[4]  The State  has  not  filed  any
response.

      We have reviewed counsel's arguments and  we  have  independently
examined the entire record to determine  whether  there  are  any  non-
frivolous issues which might support the appeal.  See Penson  v.  Ohio,
488 U.S. 75, 80, 109 S. Ct. 346, 102 S. Ct. 346, 102 L. Ed. 2d 300  (1988);
In re Schulman, 252 S.W.3d at 409; Stafford v. State, 813 S.W.2d 503,
511 (Tex.Crim.App. 1991).  We have found no such issues.   See  Gainous
v. State, 436 S.W.2d 137, 138 (Tex.Crim.App.  1969).   After  reviewing
the record, counsel's brief, and Appellant's pro se response, we  agree
with counsel that there are no plausible grounds for appeal.

      Accordingly, counsel's motion to  withdraw  is  granted  and  the
trial court's judgment is affirmed.


                                             Patrick A. Pirtle
                                                   Justice
Do not publish.
-----------------------
[1]See Tex. Penal Code Ann. § 31.07  (West  2003).   An  offense  under
this section is a state jail felony  punishable  by  confinement  in  a
state jail for any term of not more than two years  or  less  than  180
days.  Id. at § 12.35(a) (West ___).

[2]Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,  18 L. Ed. 2d 493
(1967).

[3]Notwithstanding that Appellant was informed of her right to  file  a
pro se petition for discretionary review upon execution  of  the  Trial
Court's Certification of Defendant's  Right  of  Appeal,  counsel  must
comply with Rule 48.4 of the Texas Rules of Appellate  Procedure  which
provides that counsel shall within five  days  after  this  opinion  is
handed down,  send  Appellant  a  copy  of  the  opinion  and  judgment
together with notification of her right to file a pro se  petition  for
discretionary review.  Tex. R. App. P. 48.4.  See In re  Schulman, 252
S.W.2d at 408 n.22 & 411 n.35.

[4]We  are  without  authority  to  reform  Appellant's   sentence   to
community  supervision.   Ex  parte  Hernandez,  698 S.W.2d 670,  670
(Tex.Crim.App. 1985) (citing  Ocker  v.  State,  477 S.W.2d 288,  290
(Tex.Crim.App. 1972)); Gunther v. State, 764 S.W.2d 903, 906 (Tex.App.-
-Corpus Christi 1989, no pet.). See Tex. R. App. P. 21.9.